Case 1:21-cv-21395-FAM Document 11 Entered on FLSD Docket 05/28/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 21-21395-CIV-MORENO

  THE GOVERNMENT OF THE COOK
  ISLANDS,

                 Petitioner,
  vs.

  DWANE L. HUBBART,

              Respondent.
  _________________________________________/

        ORDER GRANTING PETITION TO RECOGNIZE AND ENFORCE ARBITRAL
                                  AWARD

          THIS CAUSE came before the Court upon Petition to Recognize and Enforce Foreign

  Arbitral Award (D.E. 1), filed on April 12, 2021.

          THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

          ADJUDGED that the motion is GRANTED. The Court notes that the Respondent failed

  to file a response to the petition. The docket reflects a return of service, and the time for a

  response has now passed. See S.D. Fla. L.R. 7.1(c) (stating that a failure to file a response in

  opposition to a motion shall be grounds for granting the motion by default). The Court also

  recognizes that “Confirmation under the [New York] Convention is a summary proceeding in

  nature, which is not intended to involve complex factual determinations, other than a

  determination of the limited statutory conditions for confirmation or grounds for refusal to

  confirm.” Chelsea Football Club Ltd. v. Mutu, 849 F. Supp. 2d 1341, 1344 (S.D. Fla. 2012)

  (quoting Zeiler v. Deitsch, 500 F.3d 157, 169 (2d Cir. 2007)). Petitioner has satisfied the
Case 1:21-cv-21395-FAM Document 11 Entered on FLSD Docket 05/28/2021 Page 2 of 2




  statutory conditions for recognition and enforcement of the award and the Respondent has not

  provided any response to establish his burden that the Covention’s grounds for refusal are met.

  Accordingly, the Court grants the petition to recognize and enforce the arbitral award.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th of May 2021.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                  2
